UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
wate een neem neem e enna x
KENLEE GALVEZ,
Plaintiff,

 

 

V.

WESTCHESTER COUNTY: CORRECT CARE: ORDER
SOLUTIONS, LLC; WELLPATH MEDICAL:
SERVICES; MEDICAL DIRECTOR RAUL ; 19 CV 3630 (VB)
ULLOA: and ALEXIS GENDELL, MD,
individually and officially,

Defendants.

Plaintiff commenced this action by filing a complaint dated April 17, 2019. (Doc. #2).
On September 9, 2019, defendants moved to dismiss plaintiff's complaint. (Doc. #16).
Plaintiff's opposition to defendants’ motion was due September 23, 2019. See Local Rule 6.1(6).

Plaintiff failed to file an opposition or seek an extension of time in which to do so by
September 23, 2019. Thus, on October 2, 2019, the Court sua sponte extended plaintiff's time to
oppose defendants’ motion to November 1, 2019. (Doc. #17), The Court warned plaintiff that if
he failed to respond to the motion by November 1, 2019, the Court would deem the motion fully
submitted and unopposed.

To date, plaintiff has failed to oppose defendants’ motion or seek further time in which to
do so. Accordingly, the Court deems the motion fully submitted and unopposed.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

Dated: November 14, 2019
White Plains, NY sO

 

 

Vincent L, Briccetti
United States District Judge
